Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Claim 1 was amended to further specify that the aberration to be counteracted is "of the fibre".  The remarks persuasively argued that the previously applied reference (US 2017/0031090 A1) does not address aberration due to the fiber itself.  The rejection based on '090 has been withdrawn and a different reference is applied in the present action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8, 10-11, 17-19, 21, 23, and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0179106 A1.
	Claim 1:  '106 discloses a method of laser modifying an optical fibre to form a modified region (damage site 154) at a target location (near focus point 150) within the fibre, comprising: 
125 in a laser system (fig. 1A) for modification by a laser (beam from laser 105); 
determining a correction to be applied to an active optical element 162 (fig. 1C) of the laser system based at least upon characteristics of the optical fibre (astigmatic lens 162 is used to correct for astigmatism introduced by the cylindrical surface of the fiber as mentioned at least in [0032] and '106 claim 3; lens 162 can be an active optical element as described in [0033]; the required correction can be determined from a lens design program as mentioned in [0036]; characteristics of the fiber upon which the correction is determined include at least its radius and refractive index since these would affect the cylindrical focusing to be compensated in '106 claim 2, and also include the size and position of the fiber since [0043] and '106 claim 4 describe adjusting the astigmatism introduced in the laser beam as a function of various distances within the fiber); 
applying the correction to the active optical element 162 of the laser system to modify wavefront properties of the laser to counteract an effect of aberration of the fibre on laser focus ([0034], [0036], '106 claim 3); and 
laser modifying the optical fibre at the target location using the laser with the corrected wavefront properties to produce the modified region.  
	Claim 2:  The step of determining the correction comprises determining the correction based upon the position of the target location within the fibre ('106 claim 4).  
	Claim 4:  The step of applying the correction to the active optical element 162 comprises applying the correction to the active optical element to modify wavefront 
	Claim 8:  The method comprises determining at least one characteristic of the optical fibre and determining the correction based at least upon said at least one characteristic (discussed above with regard to claim 1).
	Claim 10:  The method comprises changing the correction based upon a change of the target location within the optical fibre ('106 claim 4).
	Claim 11:  The method comprises translating the optical fibre during modification thereof, and/or comprising rotating the optical fibre about its longitudinal axis ([0028]-[0029], '106 claim 9).
	Claim 17:  The method comprises modifying a plurality of regions which are spatially separated from one another within a transverse cross-section of the fibre (see e.g. [0044]).  
	Claim 18:  The correction counteracts an effect of aberration on laser focus caused by refraction at a plurality of optical interfaces of the fibre (any point where beam is incident on the outer surface of the fiber can be regarded as an optical interface of the fiber).
	Claim 19:  The correction counteracts an effect of astigmatic aberration on laser focus caused by the outer surface of the fibre, and/or an effect of astigmatic aberration on laser focus caused by an interface between a fibre core and cladding surrounding the fibre core (it at least counteracts astigmatism introduced by the cylindrical outer surface of the fiber as noted above). 

	Claim 23:  The optical fibre comprises at least one of a sapphire fibre, a photonic crystal fibre, a polymer fibre, a silica fibre, a hydrogel fibre, a high refractive index optical fibre, a non-cylindrical optical fibre, a multimode fibre, a polarisation maintaining fibre, an air-hole fibre, or a multi-core fibre (at least a silica fiber as mentioned in [0026]).
	Claim 25:  The method comprises using a dry objective lens 110 (fig. 1A) or 160 (figs. 1B-1C).
	Claim 26:  The method comprises etching the laser modified region to form a micro-channel (figs. 2-3, [0042], [0048]-[0049], etc.).

Allowable Subject Matter
Claims 5-7, 9, 13, 15-16, 20, 22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of base claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874